


FIRST AMENDMENT TO
SECOND SUPPLEMENT
TO MASTER LAOAN AGREEMENT


This FIRST AMENDMENT TO SECOND SUPPLEMENT TO MASTER LAOAN AGREEMENT (this
“Amendment”) is entered into as of November 29, 2013, by and between HOMELAND
ENERGY SOLUTIONS, LLC, an Iowa limited liability company (“Borrower”), and HOME
FEDERAL SAVINGS BANK, a federally chartered stock savings bank organized under
the laws of the United States (“Lender”).


RECITALS


A.    Borrower and Lender have entered into a Master Loan Agreement dated
November 30, 2007, which was amended by the First Amendment to Master Loan
Agreement dated August 29, 2008, the Second Amendment to Master Loan Agreement
dated September 28, 2009, the Third Amendment to Master Loan Agreement dated
September 10, 2010, the Fourth Amendment to Master Loan Agreement dated July 29,
2011, the Fifth Amendment to Master Loan Agreement dated September 9, 2011, the
Sixth Amendment to Master Loan Agreement dated April 30, 2013, and the Seventh
Amendment to Master Loan Agreement of even date herewith (collectively, with all
supplements, modifications and amendments thereto, the “MLA”) under which Lender
agreed to extend certain financial accommodations to Borrower.
B.    Borrower and Lender have also entered into a Second Supplement to Master
Loan Agreement dated November 30, 2007 (the “Second Supplement”).
C.    Borrower has requested that Lender make certain modifications to the
Second Supplement, which Lender is willing to do upon the terms and subject to
the conditions set forth herein.
AGREEMENT
NOW THEREFORE, in consideration of the facts set forth in the foregoing
Recitals, which the parties agree are true and correct, and in consideration for
entering into this Amendment and the related documents to be executed
concurrently herewith or pursuant hereto, if any, the parties agree as follows:


1.    Amendments to Second Supplement.


a.    Section 3 of the Second Supplement is hereby amended, restated and
replaced in its entirety by the following:     


3.
Term Revolving Loan Commitment. Lender agrees, on the terms and conditions set
forth in the MLA, the Term Revolving Note, and this Second Supplement to make
one or more advances to Borrower, during the period beginning on August [___],
2013 and ending on the Business Day immediately preceding the Maturity Date (the
“Term Revolving Loan Termination Date”), in an aggregate principal amount
outstanding at any one time not to exceed $20,000,000.00 (the “Term Revolving
Loan Commitment”). The Term Revolving Loan Commitment shall expire at 12:00 noon
Central time on August 1, 2018 (the “Maturity Date”). Under the Term Revolving
Loan Commitment, amounts borrowed and repaid or prepaid may be reborrowed at any
time prior to and including the Term Revolving Loan Termination Date provided,
however, that at no time shall the sum of the Outstanding Revolving Advances
exceed $20,000,000.00.



b.    Section 4 of the Second Supplement is hereby amended, restated and
replaced in its entirety by the following:     


4.
Purpose. Advances under the Term Revolving Loan may be used for Borrower’s cash
and inventory management purposes, including closing costs and fees associated
with the Term





--------------------------------------------------------------------------------




Revolving Loan, and redemptions of membership interests (units) of the Borrower
permitted under Section 5.02(b) of the MLA. The Borrower agrees that the
proceeds of the Term Revolving Loan are to be used only for the purposes set
forth in this Section 4.


c.    Section 8 of the Second Supplement is hereby amended, restated and
replaced in its entirety by the following:     


8.
Interest Rate. Subject to the provisions of Sections 2.07 and 2.08 of the MLA
and Sections 9 and 12 of this Second Supplement, the Term Revolving Loan shall
bear interest at a rate equal to the LIBOR Rate plus 310 basis points. The
computation of interest, amortization, maturity and other terms and conditions
of the Term Revolving Loan shall be as provided in the Term Revolving Note,
provided, however, in no event shall the applicable rate exceed the Maximum
Rate.

d.    The following his hereby added as Section 14 of the Second Supplement:


14.
Annual Facility Fee. In addition to all other fees, costs and expenses due to
the Lender under this Supplement, the Term Revolving Note, the MLA and the other
Loan Documents, Borrower shall annually remit to the Lender on or before August
1 of each year, an annual loan facility fee on the Term Revolving Loan in the
amount of $35,000.00.



2.    Effect on Second Supplement. Except as expressly amended by this
Amendment, all of the terms of the Second Supplement, the MLA, and the other
Loan Documents (as defined in the MLA) shall be unaffected by this Amendment and
shall remain in full force and effect. Nothing contained in this Amendment shall
be deemed to constitute a waiver of any rights of the Lender or to affect,
modify, or impair any of the rights of the Lender under the Second Supplement,
the MLA, or any other Loan Document.


3.    Conditions Precedent to Effectiveness of this Amendment. The obligations
of the Lender hereunder are subject to the conditions precedent that Lender
shall have received the following, in form and substance satisfactory to Lender:


a.    this Amendment duly executed by Borrower;


b.    the Allonge to the Term Revolving Note duly executed by Borrower; and


c.    all other documents, instruments, or agreements required to be delivered
to Lender under the MLA and not previously delivered to Lender.


4.     Representations and Warranties of Borrower. Borrower hereby agrees with,
reaffirms, and acknowledges as follows:


a.    The execution, delivery and performance by Borrower of this Amendment is
within Borrower’s power, has been duly authorized by all necessary action, and
does not contravene: (i) its articles of organization or operating agreement; or
(ii) any law or any contractual restriction binding on or affecting Borrower;
and does not result in or require the creation of any lien, security interest or
other charge or encumbrance upon or with respect to any of its properties,
except as otherwise permitted under the MLA; and


b.    This Amendment is, and each other Loan Document to which Borrower is a
party, when delivered, will be, legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity; and






--------------------------------------------------------------------------------




c.    All other representations, warranties and covenants contained in the MLA
and Second Supplement and the other Loan Documents are true and correct and in
full force and effect as of the date of this Amendment.


5.     Counterparts. It is understood and agreed that this Amendment may be
executed in several counterparts each of which shall, for all purposes, be
deemed an original and all of which, taken together, shall constitute one and
the same agreement even though all of the parties hereto may not have executed
the same counterpart of this Amendment. Electronic delivery of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart to this Amendment.




[Remainder of Page Intentionally Blank. Signature Page Immediately Follows.]






--------------------------------------------------------------------------------






SIGNATURE PAGE TO
FIRST AMENDMENT
TO SECOND SUPPLEMENT
TO MASTER LOAN AGREEMENT
BY AND BETWEEN
HOMELAND ENERGY SOLUTIONS, LLC
AND
HOME FEDERAL SAVINGS BANK




DATED: November 29, 2013


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.




BORROWER:


HOMELAND ENERGY SOLUTIONS, LLC,
an Iowa limited liability company




/s/ Walter Wendland            
By: Walter Wendland
Its: President/CEO




STATE OF IOWA
)

) ss.

COUNTY OF Cerro Gordo
)



On this 29 day of November, 2013, before me a Notary Public within and for said
County, personally appeared Walter Wendland, to me known, who being by me duly
sworn, did say that he is the President/CEO of Homeland Energy Solutions, LLC,
the limited liability company named in the foregoing instrument, and that said
instrument was signed on behalf of said company by authority of its board and as
the free act and deed of said company.


SEAL WHITNEY WILSON
Commission Number 780939
MY COMM. EXP. 10/28/16
/s/ Whitney Wilson
Notary Public





LENDER:


HOME FEDERAL SAVINGS BANK, a
federally chartered stock savings bank organized
under the laws of the United States


/s/ Eric Oftedahl            
By: Eric Oftedahl
Its: Vice President


